Citation Nr: 1102011	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  10-37 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for bilateral residuals of cold 
injuries in the extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel
 




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010). 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1953 to April 1955.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in February 2010 by the 
Department of Veterans Affairs (VA) Hartford Regional Office (RO) 
in Newington, Connecticut. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

In July 1997, VA requested the Veteran's service treatment 
records from the National Personnel Records Center (NPRC). The 
claims file reflects that by October 1997, NPRC informed VA that 
the Veteran's records may have been destroyed. In light of these 
facts, VA has not complied fully with its duty to notify the 
Veteran of what information he may submit to substantiate his 
claim. See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding 
that, when a claimant's service treatment records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay testimony 
or other documents created while he was in service, to support 
his claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited 
handling is requested.)

1. The RO/AMC will advise the Veteran of 
his opportunity to submit alternate sources 
of evidence in support of his claim based 
upon the list of such alternative documents 
provided in the VA Adjudication Procedure 
Manual, M21-1MR, Part III, Subpart iii, 
Chapter 2, Section E (Dec. 13, 2005). These 
sources of evidence include, but are not 
limited to, statements from service medical 
personnel, lay statements from other 
individuals from service, post-service 
employment or insurance physicals, and any 
letters written during service. See Dixon, 
3 Vet. App. at 263. 

2. Because the claim remains open, the 
RO/AMC must ask the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated him for 
extremity conditions since the most recent 
medical evidence of record, from March 
2010. After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC must obtain records 
from each health care provider the Veteran 
identifies. 

The Veteran should also be advised that, 
with respect to private medical evidence, 
he may alternatively obtain the records on 
his own and submit them to the RO/AMC.  

3. After waiting a reasonable period of 
time for response, the RO/AMC must 
readjudicate the claim. If the claim is 
denied, the RO/AMC must provide the Veteran 
and his representative with a supplemental 
statement of the case and an appropriate 
period of time for response. 

4. Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
otherwise in order. No action is required 
of the Veteran until he is notified by the 
RO/AMC. By this action, the Board intimates 
no opinion, legal or factual, as to any 
ultimate disposition warranted in this 
case. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).



